                                Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 1 of 8




                                                                        Bureau of Prisons
                                                                         Health Services
                                                             Patient Education Assessments & Topics
Reg #: 19469-111                        Inmate Name: ANDREWS, CLARENCE

                                                                                 Assessments
    Assessment Date Learns Best By                 Primary Language      Years of Education        Barriers To Education                    Provider
    Total: 0

                                                                                       Topics
    Date Initiated            Format                  Handout/Topic                                      Outcome                            Provider
    12/18/2020                Counseling              Plan of Care                                       Verbalizes Understanding           Hoen, Liza
                  Orig Entered:     12/18/2020 16:18 EST Hoen, Liza
    12/18/2020                Counseling              Plan of Care                                       Verbalizes Understanding           Watson, William
                  Orig Entered:     12/21/2020 11:22 EST Watson, William
    12/18/2020                Counseling              Compliance - Treatment                             Verbalizes Understanding           Watson, William
                  Orig Entered:     12/21/2020 11:22 EST Watson, William
    10/22/2020                Counseling              Plan of Care                                       Verbalizes Understanding           Hoen, Liza
                  Orig Entered:     10/22/2020 14:24 EST Hoen, Liza
    09/09/2020            Counseling             Compliance - Treatment                                  Verbalizes Understanding           Dhaliwal, Jaspal
             Incaresed fluidsf ibre and exercise.
                Orig Entered: 09/09/2020 10:41 EST Dhaliwal, Jaspal
    09/09/2020                Counseling              Diet                                               Verbalizes Understanding           Dhaliwal, Jaspal
                  Orig Entered:     09/09/2020 10:45 EST Dhaliwal, Jaspal
    09/09/2020            Counseling         Exercise                                                    Verbalizes Understanding           Dhaliwal, Jaspal
             Increased fluids.
                Orig Entered: 09/09/2020 10:48 EST Dhaliwal, Jaspal
    08/27/2020                Counseling              Compliance - Treatment                             Verbalizes Understanding           Dhaliwal, Jaspal
                  Orig Entered:     08/27/2020 12:03 EST Dhaliwal, Jaspal
    08/12/2020           Counseling             Preventive Health                                  Verbalizes Understanding                   Doukenick, Loren
             IM concerned about diet r/t cholesterol and general health - IM advised of healthy eating options such as avoiding too many carbs, fats, and
             sugars
               Orig Entered: 08/12/2020 16:48 EST Doukenick, Loren
    08/12/2020                Counseling              Plan of Care                                       Verbalizes Understanding           Doukenick, Loren
Generated 01/19/2021 23:51 by France, Robert OGC                               Bureau of Prisons - LOF                                                    Page 1 of 3
                                Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 2 of 8




Reg #: 19469-111                        Inmate Name: ANDREWS, CLARENCE

                                                                                     Topics
    Date Initiated            Format               Handout/Topic                                       Outcome                                    Provider
               IM verbalizes understanding that no further intervention is currently needed. Going forward he can continue to notify us of any chest pain -
               however, at the moment the ECG displays: sinus rhythm, normal ECG
                 Orig Entered: 08/12/2020 16:48 EST Doukenick, Loren
    08/11/2020                Counseling           Compliance - Treatment                              Verbalizes Understanding                   Dhaliwal, Jaspal
                  Orig Entered:     08/11/2020 15:05 EST Dhaliwal, Jaspal
    08/04/2020            Counseling         Diet                                                      Verbalizes Understanding                   Dhaliwal, Jaspal
             Increased fluids and fibre.
                Orig Entered: 08/04/2020 15:07 EST Dhaliwal, Jaspal
    07/24/2020                Counseling           Access to Care                                      Verbalizes Understanding                   Lidge, Trevor
                  Orig Entered:     07/24/2020 14:53 EST Lidge, Trevor
    07/24/2020                Counseling           Diagnosis                                           Verbalizes Understanding                   Lidge, Trevor
                  Orig Entered:     07/24/2020 14:53 EST Lidge, Trevor
    07/24/2020                Counseling           Plan of Care                                        Verbalizes Understanding                   Lidge, Trevor
                  Orig Entered:     07/24/2020 14:53 EST Lidge, Trevor
    06/30/2020                Counseling           Compliance - Treatment                              Verbalizes Understanding                   Dhaliwal, Jaspal
                  Orig Entered:     06/30/2020 14:28 EST Dhaliwal, Jaspal
    06/30/2020                Counseling           Medication Side Effects                             Verbalizes Understanding                   Dhaliwal, Jaspal
                  Orig Entered:     06/30/2020 14:28 EST Dhaliwal, Jaspal
    06/18/2020                Medication           Cephalexin 500 MG Cap                               Pharmacy No participation                  Hernandez, Rosangela
                  Orig Entered:     06/18/2020 11:50 EST Hernandez, Rosangela
    06/18/2020                Medication           Triamcinolone 0.1% 30 GM Cream                      Pharmacy No participation                  Hernandez, Rosangela
                  Orig Entered:     06/18/2020 11:50 EST Hernandez, Rosangela
    05/04/2020                Medication           Sulfamethoxazole/Trimeth 800mg /160mg tab           Pharmacy No participation                  Rodriguez, Diane
                  Orig Entered:     05/04/2020 14:25 EST Rodriguez, Diane
    04/27/2020                Counseling           Access to Care                                      Verbalizes Understanding                   Gadson, Christy
                  Orig Entered:     04/27/2020 17:44 EST Gadson, Christy
    04/27/2020                Counseling           Medication Side Effects                             Verbalizes Understanding                   Gadson, Christy
                  Orig Entered:     04/27/2020 17:44 EST Gadson, Christy
    02/13/2020            Counseling               Compliance - Treatment                              Verbalizes Understanding                   Dhaliwal, Jaspal
             Increased Fluids.RTC PRN.

Generated 01/19/2021 23:51 by France, Robert OGC                             Bureau of Prisons - LOF                                                              Page 2 of 3
                                Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 3 of 8




Reg #: 19469-111                        Inmate Name: ANDREWS, CLARENCE

                                                                                    Topics
    Date Initiated            Format               Handout/Topic                                      Outcome   Provider
                  Orig Entered:     02/13/2020 17:02 EST Dhaliwal, Jaspal
    Total: 23




Generated 01/19/2021 23:51 by France, Robert OGC                            Bureau of Prisons - LOF                        Page 3 of 3
                                 Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 4 of 8




                                                                      Bureau of Prisons
                                                                       Health Services
                                                                      Health Problems
Reg #: 19469-111                                   Inmate Name: ANDREWS, CLARENCE

 Description                                                                           Axis Code Type    Code    Diag. Date Status     Status Date

                                                                        Current
 Constipation, unspecified
  12/18/2020 16:17 EST Hoen, Liza PA-C                                                     III ICD-9    564.00   10/05/2015 Current     12/18/2020
  03/26/2018 12:05 EST Watson, William MD                                                  III ICD-9    564.00   10/05/2015 Resolved    03/26/2018
  10/05/2015 12:09 EST Esquetini, Jose PA-C                                                III ICD-9    564.00   10/05/2015 Current     10/05/2015
 Dehydration
  02/13/2020 16:56 EST Dhaliwal, Jaspal MD                                                     ICD-10    E860    02/13/2020 Current

 Opioid use, with opioid-induced disorder
  12/19/2018 16:41 EST Watson, William MD                                                      ICD-10   F1199    12/19/2018 Current
 Cannabis Use Disorder, Severe
  12/13/2017 18:14 EST Clegg, Carl PhD/DAPC                                                 I DSM-IV      F12.   12/13/2017 Current
 Stimulant Related Disorders: Severe: Cocaine
  12/13/2017 18:14 EST Clegg, Carl PhD/DAPC                                                 I DSM-IV      F14.   12/13/2017 Current
 Low vision, both eyes
  06/29/2017 11:31 EST Fernando, Ellen MLP                                                     ICD-10    H542    06/29/2017 Current

 Dental caries
  12/19/2017 13:17 EST Shon, Andrew DDS                                                        ICD-10    K029    12/19/2017 Current

 Pulpitis
  12/15/2017 11:38 EST Shon, Andrew DDS                                                        ICD-10    K040    12/15/2017 Current

 Gingival recession
  06/29/2017 14:23 EST Wooten, Benjamin DDS                                                    ICD-10    K060    06/29/2017 Current

 Umbilical hernia
  09/12/2018 16:39 EST Hoen, Liza PA-C                                                         ICD-10    K429    09/12/2018 Current
          1.5x1.5cm
 Follicular disorder, unspecified
  05/29/2020 13:19 EST Hoen, Liza PA-C                                                         ICD-10    L739    05/29/2020 Current

 Joint disorder, unspecified

Generated 01/19/2021 23:51 by France, Robert OGC                         Bureau of Prisons - LOF                                       Page 1 of 4
                                 Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 5 of 8




Reg #: 19469-111                                   Inmate Name: ANDREWS, CLARENCE

 Description                                                                           Axis Code Type    Code    Diag. Date Status      Status Date
  03/02/2018 17:06 EST Watson, William MD                                                      ICD-10    M259    03/02/2018 Current
        Costochondritis
 Oth periradicular pathology assoc w prev endodontic trtmt
  12/27/2018 17:08 EST Mitchell, D. DDS/CDO                                                    ICD-10   M2759    12/27/2018 Current
 Chest pain, unspecified
  08/27/2020 11:57 EST Dhaliwal, Jaspal MD                                                     ICD-10    R079    08/27/2020 Current

 Chest pain, unspecified
  12/11/2019 17:10 EST Hoen, Liza PA-C                                                         ICD-10    R079    12/11/2019 Current
        L pec strain
 Unspecified abdominal pain
  12/21/2020 11:21 EST Watson, William MD                                                      ICD-10    R109    12/18/2020 Current
 Unspecified abdominal pain
  09/09/2020 10:37 EST Dhaliwal, Jaspal MD                                                     ICD-10    R109    09/09/2020 Current

 Headache
  07/25/2017 10:56 EST Nordstrom, Paul NP                                                      ICD-10     R51    07/25/2017 Current

 Prediabetes
  06/05/2019 19:28 EST Watson, William MD                                                      ICD-10   R7303    08/08/2017 Current
        5.9% (5/2019)
  03/26/2018 12:05 EST Watson, William MD                                                      ICD-10   R7303    08/08/2017 Current
 Family history of other specified conditions (see comments)
  12/21/2020 11:19 EST Watson, William MD                                                      ICD-10   Z8489    12/18/2020 Current
        Colon CA PGF; Prostate CA MGF


                                                                        Remission
 Cardiac arrhythmia
  12/19/2018 16:41 EST Watson, William MD                                                      ICD-10     I499   03/02/2018 Remission    12/19/2018
        PVCs
  03/02/2018 10:36 EST Hoen, Liza PA-C                                                         ICD-10     I499   03/02/2018 Current
        PVCs


                                                                        Resolved
 Open restoration margins
  02/23/2016 07:20 EST SYSTEM                                                              III ICD-9    525.61   10/13/2015 Resolved     10/16/2015

Generated 01/19/2021 23:51 by France, Robert OGC                         Bureau of Prisons - LOF                                        Page 2 of 4
                                 Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 6 of 8




Reg #: 19469-111                                   Inmate Name: ANDREWS, CLARENCE

 Description                                                                                   Axis Code Type    Code    Diag. Date Status     Status Date
  10/29/2015 18:03 EST Hicks, James DDS                                                            III ICD-9    525.61   10/13/2015 Resolved    10/16/2015
  10/29/2015 14:00 EST Hicks, James DDS                                                            III ICD-9    525.61   10/13/2015 Current     10/13/2015
 Cellulitis and abscess of neck
  02/23/2016 07:20 EST SYSTEM                                                                      III ICD-9     682.1   08/03/2015 Resolved    08/17/2015
  08/17/2015 14:58 EST Esquetini, Jose PA-C                                                        III ICD-9     682.1   08/03/2015 Resolved    08/17/2015
  08/03/2015 17:34 EST Wolverton, Brigitte PA-C                                                    III ICD-9     682.1   08/03/2015 Current     08/03/2015
 Cellulitis and abscess of trunk
  02/23/2016 07:20 EST SYSTEM                                                                      III ICD-9     682.2   06/04/2015 Resolved    06/04/2015
  06/04/2015 16:49 EST Hong, D. PA-C                                                               III ICD-9     682.2   06/04/2015 Resolved    06/04/2015
 Seborrhea
  03/26/2018 12:05 EST Watson, William MD                                                          III ICD-9     706.3   06/04/2015 Resolved    03/26/2018
  06/04/2015 16:49 EST Hong, D. PA-C                                                               III ICD-9     706.3   06/04/2015 Current     06/04/2015
 Abdominal pain
  03/26/2018 12:05 EST Watson, William MD                                                          III ICD-9     789.0   10/05/2015 Resolved    03/26/2018
  10/05/2015 12:09 EST Esquetini, Jose PA-C                                                        III ICD-9     789.0   10/05/2015 Current     10/05/2015
 Helicobacter pylori [H. pylori] as the cause of diseases classified elsewhere
  03/26/2018 12:05 EST Watson, William MD                                                              ICD-10   B9681    09/07/2017 Resolved    03/26/2018
  09/07/2017 14:13 EST Fernando, Ellen MLP                                                             ICD-10   B9681    09/07/2017 Current
 Testicular dysfunction
  12/21/2020 11:21 EST Watson, William MD                                                              ICD-10    E299    07/24/2020 Resolved    12/21/2020
         Abnormal lump right scrotum
  07/24/2020 14:50 EST Lidge, Trevor FNP-BC/AHSA                                                       ICD-10    E299    07/24/2020 Current
         Abnormal lump right scrotum
 Otitis media
  12/19/2018 16:41 EST Watson, William MD                                                              ICD-10   H6690    01/04/2017 Resolved    12/19/2018
         left-sided
  01/04/2017 16:54 EST Cabeen, James DO/CD                                                             ICD-10   H6690    01/04/2017 Current
         left-sided
 Unsatisfactory restoration of tooth
  12/19/2017 13:17 EST Shon, Andrew DDS                                                                ICD-10   K0850    12/19/2017 Resolved    12/19/2017

 Unsatisfactory restoration of tooth
  11/27/2017 13:15 EST Shon, Andrew DDS                                                                ICD-10   K0850    11/27/2017 Resolved    11/27/2017

 Chronic kidney disease, stage 2 (mild)
  12/21/2020 11:20 EST Watson, William MD                                                              ICD-10    N182    08/08/2017 Resolved    12/21/2020
  03/26/2018 11:54 EST Watson, William MD                                                              ICD-10    N182    08/08/2017 Current
Generated 01/19/2021 23:51 by France, Robert OGC                                 Bureau of Prisons - LOF                                       Page 3 of 4
                                 Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 7 of 8




Reg #: 19469-111                                   Inmate Name: ANDREWS, CLARENCE

 Description                                                                           Axis Code Type     Code    Diag. Date Status     Status Date
         DaVita calc: GFR 85

 Epididymitis
  12/21/2020 11:21 EST Watson, William MD                                                      ICD-10     N451    04/27/2020 Resolved    12/21/2020
        suspect
  04/27/2020 17:37 EST Gadson, Christy FNP-C                                                   ICD-10     N451    04/27/2020 Current
        suspect
 Quarantine - asymptomatic person in quarantine
  05/21/2020 14:37 EST Ratliff, J. OMDT, APRN                                                  ICD-10   Z0489-q   04/01/2020 Resolved    05/21/2020
  04/02/2020 00:48 EST Dixon, Thomas RN/IDC/IOP                                                ICD-10   Z0489-q   04/01/2020 Current

 Total: 34




Generated 01/19/2021 23:51 by France, Robert OGC                         Bureau of Prisons - LOF                                        Page 4 of 4
                                 Case 4:14-cr-00094-YGR Document 86-1 Filed 01/29/21 Page 8 of 8




                                                                       Bureau of Prisons
                                                                        Health Services
                                                                        Immunizations
Begin Date: 01/19/2020                                       End Date:       01/19/2021
Reg #:         19469-111                                     Inmate Name: ANDREWS, CLARENCE
Immunization                        Immunization Date   Administered     Location           Dosage Drug Mfg.   Lot #   Dose #   Exp Date
Influenza - Immunization            10/04/2020          Refused
     Fliarix Quedrivalent
           Orig Entered: 10/04/2020 15:04 EST Blitch, Hilary RN, IOP/IDC
Total: 1




Generated 01/19/2021 23:51 by France, Robert OGC                          Bureau of Prisons - LOF                                      Page 1 of 1
